UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IVAN SEAN BARTON,

                                Plaintiff,
                                                                  19-CV-4758 (CM)
                    -against-
                                                              ORDER OF DISMISSAL
 LANCE TREVOR BARTON, et al.,

                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, appearing pro se and in forma pauperis (IFP), filed this complaint against

multiple defendants under the Court’s federal question jurisdiction and diversity jurisdiction. By

order dated June 21, 2019, the Court directed Plaintiff to file an amended complaint, because his

original pleading did not state a claim. Plaintiff filed an amended complaint on July 9, 2019, and

the Court has reviewed it. For the following reasons, this action is dismissed.

                                   STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).
        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

                                          BACKGROUND

        Plaintiff Ivan Sean Barton, who is no longer in custody, filed this complaint regarding

events that occurred between March 2017 and March 2019 at Rikers Island and Mid-Hudson

Forensic Psychiatric Center. He sued Otsuka Pharmaceuticals, Bristol-Myers Squibb, the mental

health agencies of New York City and New York State,1 the Legal Aid Society, and eleven

individuals whom Plaintiff did not identify or discuss in any detail. Plaintiff alleged as follows:

        All Defendants acting in concert as one unit to “obstruct justice” by keeping
        Plaintiff in a “mental stupor and while profiting from Plaintiff’s suffering and
        having sex with together in a macabre scheme knowingly forced/compelled
        Plaintiff to take knowing full well that Plaintiff is not a candidate not is mentally
        ill, made him take debilitating drugs chiefly Abilify and the companies that makes
        such drugs giving gifts and money to Plaintiff’s ex paramours named herein and
        the agencies named herein having committed lewd lascivious acts consistent with
        pedophilia against Plaintiff’s offspring and those offspring being on illicit drugs
        and working with the other defendants to harm Plaintiff and to further “obstruct
        justice” from a wrongful prosecution and all parties known as defendants herein
        having a meeting of mind to harm and has harm Plaintiff.




        1
        The proper names for these agencies is the New York State Office of Mental Health, and
the New York City Department of Health and Mental Hygiene.


                                                   2
(ECF No. 2 ¶ III.) Attached to the complaint was a motion, captioned for the New York State

Supreme Court, New York County, seeking to vacate a 1994 judgment of conviction. Plaintiff

sought money damages and injunctive relief.

       In the June 21, 2019 order, the Court liberally construed the complaint as asserting

constitutional claims under 42 U.S.C. § 1983, and directed Plaintiff to amend because his

original pleading did not comply with Rule 8. It was devoid of facts stating a claim against any

of the named Defendants, and sought relief from immune defendants and private parties who

could not, under the facts alleged, be held liable under § 1983. The Court explicitly stated that

Plaintiff had failed to provide facts showing that it had diversity jurisdiction over this matter. The

Court also noted Plaintiff’s history of filing nonmeritorious cases, and warned him that further

duplicative or frivolous litigation in this Court would result in an order barring him from filing

new actions IFP without prior permission. See 28 U.S.C. § 1651.

       Plaintiff’s amended complaint is largely unreadable. In it, he purports to proceed solely

under the Court’s diversity jurisdiction. Plaintiff names many new defendants without explaining

why who they are or what they did to violate his federally protected rights. Some of the

defendants share Plaintiff’s last name, and appear to be relatives of Plaintiff. Others are well-

known public figures, including Mark Zuckerberg, Ellen Degeneres, Oprah Winfrey, Beyonce,

and Russell Simmons.

                                           DISCUSSION

       Even when read with the “ special solicitude” due pro se pleadings, Triestman, 470 F.3d

at 474–75, Plaintiff’s amended complaint must be dismissed as frivolous. Plaintiff’s claims rise

to the level of the irrational, and there is no legal theory on which he can rely. See Denton, 504

U.S. at 33; Livingston, 141 F.3d at 437.




                                                  3
       District courts generally grant a pro se plaintiff leave to amend a complaint to cure its

defects, but leave to amend may be denied if the plaintiff has already been given an opportunity

to amend but has failed to cure the complaint’s deficiencies. See Ruotolo v. City of New York, 514

F.3d 184, 191 (2d Cir. 2008); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Because the

defects in Plaintiff’s amended complaint cannot be cured with a further amendment, the Court

declines to grant Plaintiff another opportunity to amend.

                                    WARNING LANGUAGE

       In the June 21, 2019 order, the Court listed Plaintiff’s fifteen prior cases — which have

been voluntarily dismissed, or dismissed for failure to state a claim or for failure to prosecute —

and warned him that further duplicative or frivolous litigation in this Court will result in an order

barring him, under 28 U.S.C. § 1651, from filing new actions IFP without prior permission. That

warning remains in effect.

                                         CONCLUSION

       The Clerk of Court is directed to electronically notify Plaintiff of this order. The

complaint is dismissed as frivolous. 28 U.S.C. § 1915(e)(2)(B)(i).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.




                                                  4
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   August 19, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 5
